Citation Nr: 0102457	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-18 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right (dominant) acromioclavicular separation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran served honorably in active 
service from December 1952 to December 1956. 


FINDING OF FACT

The veteran does not suffer from a right acromioclavicular 
disability which resulted from or was aggravated by VA 
training, hospitalization, medical or surgical treatment, or 
examination; or was caused in the pursuit of certain 
vocational rehabilitation.


CONCLUSION OF LAW

The requirements for the entitlement to compensation under 
38 C.F.R. § 1151 for right (dominant) acromioclavicular 
separation have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991& Supp. 2000); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that the VA must pay disability compensation 
to a veteran in the same manner as if such disability, 
aggravation or death were service-connected under the 
following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 
(2000).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show that 
he/she suffers from additional disability or death which was 
caused by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
1991 & Supp. 2000); VAOPGCPREC 40-97 (Dec. 31, 1997); Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

In this case, the veteran indicates in a January 1998 VA form 
21-4138 (Statement in Support of Claim) and in the September 
1999 VA form 9 (Appeal to Board of Veterans' Appeals) that he 
is entitled to compensation under 38 U.S.C.A. § 1151 for 
right (dominant) acromioclavicular separation, which is the 
result of injuries sustained in an automobile accident while 
being transported to the Syracuse VA Medical Center on 
November 14, 1997 by the Disabled American Veterans (DAV) 
and/or VA transportation service.

In this respect, the Board notes that the claims file 
contains medical records from the Wilkes-Barre VA Medical 
Center (VAMC), which include a hospitalization summary from 
the Syracuse VAMC indicating the veteran was hospitalized 
from November 19,1997 to November 20, 1997.  Upon admission 
to the Emergency Room (ER), the veteran was x-rayed and he 
showed evidence of right shoulder grade I separation, but no 
evidence of fracture or other pathology.  The veteran was 
prescribed a sling and recommended to take pain medication.  
The veteran was discharged the day following his admission 
upon his own request for immediate discharge secondary to 
personal concerns at home. 

Upon a review of the evidence, the Board finds that the 
evidence does not show that the veteran's claimed right 
acromioclavicular disability resulted from or was aggravated 
by VA training, hospitalization, medical or surgical 
treatment, or examination; or was caused in the pursuit of 
certain vocational rehabilitation.  Specifically, the 
evidence does not show that the veteran suffers from a right 
acromioclavicular disability which was caused by VA hospital 
care, medical or surgical treatment or examination; and that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
Additionally, the evidence does not show that the veteran 
suffers from a right acromioclavicular disability caused by 
VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the additional 
disability was an event which was not reasonably foreseeable.  
See 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.358 (2000). 

As per the veteran's own admission, he was injured and 
sustained additional disability of the right shoulder back in 
1997, but that injury and additional disability was sustained 
while he was being transported to a VA Medical Center and not 
in the course of VA training, hospitalization, medical or 
surgical treatment, or examination.

The Board acknowledges that it is not clear from the record 
whether the veteran was being transported by a VA-owned 
vehicle, as opposed to a vehicle owned by the DAV.  However, 
even assuming that the veteran was in fact being transported 
by a VA-owned vehicle, the veteran's additional disability 
did not result from VA training, treatment or examination per 
se.  At most, it could be said that the additional disability 
was incurred coincident with VA treatment, which does not 
suffice for an award of compensation under 38 U.S.C.A. § 1151 
for right (dominant) acromioclavicular separation, as per 
38 C.F.R. § 3.358(c)(1).  In this case, the Board finds that 
it would be more accurate to state that the veteran's 
additional disability was incurred coincident with VA 
transportation, assuming that that was the case, not 
coincident to VA treatment, and section 1151 does not provide 
compensation for additional disability sustained in that 
manner.

As discussed above, none of the foregoing criteria have been 
met. Therefore, as the veteran lacks basic entitlement for 
compensation under 38 U.S.C.A. § 1151 for right (dominant) 
acromioclavicular separation, the veteran's claim is without 
legal merit and must be denied on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).







ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right (dominant) acromioclavicular separation is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

